Case 1:19-cr-00076-MAC-ZJH Document 42 Filed 05/12/20 Page 1 of 1 PageID #: 104




 UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


 UNITED STATES OF AMERICA                         §
                                                  §
 versus                                           §   CASE NO. 1:19-CR-76
                                                  §
 SADIE ELISE GALLOW                               §

    ORDER ADOPTING REPORT AND RECOMMENDATION ON COMPETENCY

          The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

 Judge, for consideration. Judge Giblin conducted a hearing to determine defendant’s competency

 to proceed. Judge Giblin concluded that the defendant is competent under 18 U.S.C. § 4241.

          Both parties filed notices (#40, #41) indicating that they have no objections to the

 magistrate judge’s findings and recommendation. The Court ORDERS that the report and

 recommendation on defendant’s competency to proceed (#39) is ADOPTED. The Court further

 ORDERS and FINDS that defendant, Sadie Elise Gallow, is competent pursuant to Title 18,

 United States Code, Section 4241. The Court finally ORDERS that Speedy Trial time is

 EXCLUDED from August 18, 2019, the date of Judge Giblin’s order directing a mental

 examination (#22), through the date of this order.



             SIGNED at Beaumont, Texas, this 12th day of May, 2020.




                                               ________________________________________
                                                           MARCIA A. CRONE
                                                    UNITED STATES DISTRICT JUDGE
